Title: Tuesday. December 3 or 4 [i.e. 5?].
From: Adams, John
To: 


       Bob Paine is conceited and pretends to more Knowledge and Genius than he has. I have heard him say that he took more Pleasure in solving a Problem in Algebra than in a frolick. He told me the other day, that he was as curious after a minute and particular Knowledge of Mathematicks and Phylosophy, as I could be about the Laws of Antiquity. By his Boldness in Company, he makes himself a great many Enemies. His Aim in Company is to be admired, not to be beloved. He asked me what Duch Commentator I meant? I said Vinnius.—Vinnius, says he, (with a flash of real Envy, but pretended Contempt,) you cant understand one Page of Vinnius.—He must know that human Nature is disgusted with such incomplaisant Behaviour. Besides he has no Right to say that I dont understand every Word in Vinnius, or even in  for he knows nothing of me. For the future let me act the Part of a critical spy upon him, not that of an open unsuspicious friend.—Last Superiour Court at Worcester he dined in Company with Mr. Gridly, Mr. Trowbridge, and several others, at Mr. Putnams, and altho a modest attentive Behaviour would have best become him in such a Company, yet he tried to ingross the whole Conversation to himself. He did the same, in the Evening, when all the Judges of the Superiour Court with Mr. Winthrop, Sewall, &c. were present, and he did the same last Thanksgiving day, at Coll. Quincies, when Mr. Wibirt, Mr. Cranch &c. were present. This Impudence may sett the Million a Gape at him but will make all Persons of Sense despize him, or hate him. That evening at Putnams, he called me, a Numbskull and a Blunder Buss before all the Superiour Judges. I was not present indeed, but such expressions were indecent and tended to give the Judges a low Opinion of me, as if I was despized by my Acquaintance. He is an impudent, ill-bred, conceited fellow. Yet he has Witt, sense, and Learning, and a great deal of Humour, and has Virtue and Piety except his fretful, peevish, Childish Complaints against the Disposition of Things. This Character is drawn with Resentment of his ungenerous Treatment of me, and Allowances must therefore be made, but these are unexaggerated facts.
       Lambert setts up for a Witt and a Humourist. He is like a little nurley ill natured Horse that kicks at every Horse of his own size, but lears and shears off from every one that is larger. I should mind what I say before him for he is always watching for wry Words to make into a droll story to laugh at. He laughs at John Thayer, for saying, “Lambert, I am sorry I am your good Friend I am sorry. This will cost you between 2 and 3 hundred Pounds.” And it was a silly, . . . impertinent, ignorant Speech. He laughs at Field for being nettled at his laughter. Field complained that he laughed at him. Lambert said, I will laugh when I please. If you carry me to the Rat hole I will laugh all the Way, and after I get there.—Such fellows are hated by all mankind, yet they rise and make a figure, and People dred them.
       Altho men of bitter witt, are hated and feared, yet they are respected, by the World.
       Quaere, was there ever a Witt, who had much Humanity and Compassion, much Tenderness of Nature? Mr. Congreve was tender, extreamly tender of giving offence to any man. Dr. Arbuthnot was as great a Wit and Humourist, yet he was tender, and prudent. Mr. Cranch has Witt, and is tender and gentle.
       The other Night I happened to be at the Drs., with Ben. Veasey. He began to prate upon the Presumption of Philosophers in erecting Iron Rods to draw the Lightning from the Clouds. His Brains were in a ferment with strong Liquor and he railed, and foamed against those Points and the Presumption that erected them, in Language taken partly from Scripture and partly from the drunken Disputes of Tavern Philosophy, in as wild mad a manner as King Lear raves, against his Daughters Disobedience and Ingratitude, and against the meaness of the Storm in joining with his Daughter against him in Shakespears Lear. He talked of presuming upon God as Peter attempted to walk upon the Water, attempting to controul the Artilry of Heaven, an Execution that Mortal man cant Stay—the Elements of Heaven, fire, Heat, Rain, Wind, &c.
       Let me search for the Clue, which Led great Shakespeare into the Labyrinth of mental Nature! Let me examine how men think. Shakespeare had never seen in real Life Persons under the Influence of all those Scenes of Pleasure and distress, which he has described in his Works, but he imagined how a Person of such a Character would behave in such Circumstances, by analogy from the Behaviour of others that were most like that Character in nearly similar Circumstances, which he had seen.
      